                 Case 20-11218-MFW               Doc 1110        Filed 08/21/20          Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                      Chapter 11
    In re
                                                                      Case No. 20-11218
    The Hertz Corporation, et al.,1
                                                                      (Jointly Administered)
                                           Debtors.
                                                                      Re: Docket No. 1107 & 1108


            ORDER GRANTING MOTION TO SHORTEN NOTICE PERIOD
        WITH RESPECT TO DEBTORS’ MOTION FOR AN ORDER, PURSUANT TO
       SECTIONS 363 AND 105 OF THE BANKRUPTCY CODE (I) APPROVING AND
        AUTHORIZING COMPLETION OF THE SALE CONTEMPLATED IN THE
         PREPETITION SALE AGREEMENT FOR THE SALE OF CERTAIN REAL
                PROPERTY; AND (II) GRANTING RELATED RELIEF

            Upon consideration of the motion (the “Motion to Shorten”)2 of the Debtors for entry of

an order (this “Order”) pursuant to pursuant to sections 105(a) and 6007(a) of the Bankruptcy

Code, Bankruptcy Rule 9006, and Local Rules 9006-1(c) and (e) (i) shortening notice on the Sale

Motion, (ii) setting the Sale Motion to be heard before the United States Bankruptcy Court for the

District of Delaware (the “Court”) at the omnibus hearing scheduled for September 9, 2020 at

10:30 a.m. (prevailing Eastern Time) (the “Hearing”), (iii) setting the deadline to file objections,

if any, to the Sale Motion as September 3, 2020 at 4:00 p.m. (prevailing Eastern Time) (the

“Objection Deadline”), and (iv) granting such other and further relief as the Court deems just and

proper; and the Court having found that it has jurisdiction to consider the Motion to Shorten and



1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these chapter
11 cases, which are jointly administered for procedural purposes, a complete list of the debtors and the last four digits
of their federal tax identification numbers is not provided herein. A complete list of such information may be obtained
on the website of the debtors’ claims and noticing agent at https://restructuring.primeclerk.com/hertz.
2
        Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion to Shorten.




RLF1 23896315v.1
               Case 20-11218-MFW            Doc 1110       Filed 08/21/20     Page 2 of 2




the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012 (Sleet, C.J.); and consideration of the Motion to Shorten and the relief

requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due, sufficient, and proper notice

of the Motion to Shorten having been provided under the circumstances and in accordance with

the Bankruptcy Rules and the Local Rules, and it appearing that no other or further notice need be

provided; and the Court having found cause for the relief requested in the Motion to Shorten

pursuant to Local Rule 9006-1(e); and the Court having found and determined that the relief sought

in the Motion to Shorten is in the best interests of the Debtors, their estates, their creditors, their

stakeholders, and all other parties-in-interest, and that the legal and factual bases set forth in the

Motion to Shorten establish just cause for the relief granted herein; and after due deliberation and

sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

         1.        The Motion to Shorten is GRANTED as set forth herein.

         2.        The Sale Motion will be considered at the hearing scheduled before the Court on

September 9, 2020 at 10:30 a.m. (prevailing Eastern Time).

         3.        Responses and objections, if any, to the Sale Motion shall be filed by September 3,

2020 at 4:00 p.m. (prevailing Eastern Time).

         4.        This Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, or enforcement of this Order.




Dated: August 21st, 2020
                                                         MARY F. WALRATH
Wilmington, Delaware
                                                         UNITED STATES BANKRUPTCY JUDGE
                                                     2
RLF1 23896315v.1
